UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 13-2081


WILLIAM SCOTT DAVIS, JR., as next best       friend   to   his
daughter J.F.D., a minor; J.F.D., a minor,

              Plaintiffs - Appellants,

         v.

CHARLOTTE MITCHEL, individually and as Guardian Ad Litem of
J.F.D., appointed by the Court; WENDY KIRWAN, individually
and as Supervisor Wake County N.C. Guardian Ad Litem
Program; NAOMIE LIVINGSTON, Individually and as Director
Wake County NC Guardian Ad Litem Program and all staff
individually and in their official capacities as program
managers, superiors and Advocate Attorneys for the Wake
County NC 10th Judicial District Guardian Ad Litem Program;
JANE VOLLAND, Individually, and as Director of the State of
North Carolina Ad Litem; BEVERLY PERDUE, individually and as
Governor of the State of North Carolina; NANCY BERSON,
individually and as Child and Family for UNC School of
Medicine Program on Childhood Trauma and Maltreatment;
ANTHONY HAL MORRIS, Individually and in their official
capacities as Advocate Attorneys for the Wake County
N.C.Guardian   Ad   Litem   Program;  RICHARD   CROUTHARMEL,
Individually and in their official capacities as Advocate
Attorneys for the Wake County N.C. Guardian Ad Litem
Program; SUSAN VICK, Individually and in their official
capacities as Advocate Attorneys for the Wake County N.C.
Guardian Ad Litem Program; REGINALD O’ROURKE, Individually
and in their official capacities as Advocate Attorneys for
the Wake County N.C. Guardian Ad Litem Program; MELLONNEE
KENNEDY, Individually and in their official capacities as
Advocate Attorneys for the Wake County N.C. Guardian Ad
Litem Program; CARRIE FLATT, Individually and in their
official capacities, as Program Supervisors for the Wake
County, N.C. Guardian Ad Litem Program; FONDA LYONS-COUSAR;
MARGARET HERTZLER, individually and in their official
capacities, as Program Supervisors for the Wake County, N.C.
Guardian Ad Litem Program; CHERYL HANES, Individually and in
their official capacities, as Program Supervisors for the
Wake County, N.C. Guardian Ad Litem Program,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-cv-00493-F)


Submitted:   January 27, 2014             Decided:   February 5, 2014


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

                 William Scott Davis, Jr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing         his    complaint      as    frivolous   pursuant    to    28   U.S.C.

§ 1915(e)(2)(B) (2012), denying his motion for extension of time

to    file      objections      to    the     magistrate   judge’s    recommendation,

denying his remaining motions as moot, and ordering him to show

cause why a pre-filing injunction should not be issued against

him. ∗       The district court referred the case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                          The magistrate

judge recommended that relief be denied and advised Davis that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon it.

                 The     timely      filing     of   specific     objections      to    a

magistrate         judge’s      recommendation       is    necessary    to    preserve

appellate review of the substance of that recommendation when

the          parties     have     been      warned    of    the    consequences        of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                           Davis

         ∗
       Although the pre-filing injunction determination remains
pending in the district court, it appears that the district
court is “finished” with this case based on its dismissal of
Davis’ claims.   See Go Computer, Inc. v. Microsoft Corp., 508
F.3d 170, 176 (4th Cir. 2007).   We therefore conclude that the
district court’s order dismissing Davis’ complaint as frivolous
is final and appealable.



                                                3
did   not    file      objections    within   the    prescribed         fourteen-day

period.     See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). On

appeal, he challenges the district court’s denial of his motion

for extension of time to file objections.

             We review the denial of a motion to extend a filing

deadline for abuse of discretion.                See Thompson v. E.I. DuPont

de Nemours & Co., 76 F.3d 530, 534 (4th Cir. 1996).                         A party

seeking     an   extension     after     missing    a    filing    deadline       must

demonstrate that failure to act within the specified time was

the result of “excusable neglect.”               Fed. R. Civ. P. 6(b)(1)(B).

We conclude that the district court did not abuse its discretion

in holding that Davis did not establish excusable neglect for

his failure to timely file objections to the magistrate judge’s

memorandum and recommendation.

             Davis therefore has waived appellate review by failing

to    timely     file    objections      after     receiving      proper       notice.

Accordingly, we affirm the judgment of the district court.                          We

dispense     with      oral   argument     because       the    facts    and     legal

contentions      are    adequately     presented    in    the   materials       before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          4